



COURT OF APPEAL FOR ONTARIO

CITATION:
Szpakowsky v. Kramar, 2012
    ONCA 136

DATE: 20120301

DOCKET: C53827

Weiler, Sharpe and Blair JJ.A.

BETWEEN

Lidia Yvonne Szpakowsky

Appellant (Plaintiff)

and

Robert Michael Kramar, Lee Edward Fingold, Evlar
    Investments Ltd., Jorum Gold, Grant Rayner Lawrence Ben Eliezer, George B.
    Callahan, Jerry Herzkopf

Respondents (Defendants)

Jeffrey Langevin, for the appellant

H.J. Doan, for the respondent

Heard: January 31, 2012

On appeal from the order of Justice Harrison.S. Arrell of the
    Superior Court of Justice, dated April 29, 2011.

COST ENDORSEMENT

[1]

In our endorsement of February 6, 2012, ordering that Ms. Szpakowsky pay
    the sum of $15,000 into court as security for costs and directing that the
    pending appeal is stayed pending compliance with that order, we did not deal
    with the issue of costs.  Mr. Doan has written asking that we award costs to
    Mr. Gold  for the proceedings before us.  We have had no communication from
    Mr. Langevin on this issue.

[2]

While Mr. Doan makes an arguable case for costs in favour of his client,
    including reference to a previous offer to settle, we are satisfied in all the
    circumstances as outlined in our earlier endorsement, that no costs should be
    ordered with respect to the hearing before us.  We therefore make no order as
    to costs.

Karen M. Weiler J.A.

Robert J. Sharpe J.A.

R.A. Blair J.A.


